DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is responsive to amendment filed on 01/05/2021. The Examiner has acknowledged claims 1, 10, and 18-20 have been amended. Claims 1-20 have been presented for examination and are rejected.
 
Response to Arguments
Applicant's argument, filed on January 5th, 2021 has been entered and carefully considered.
Applicant's arguments with respect to claims 19 and 20 are objected to because of the following informalities. The objection is traversed. Applicants have herein amended claim.  Arguments and amendments have been fully considered and are persuasive. Therefore, the objection has been withdrawn.

Applicant's arguments with respect to claims 1, 10 and 18 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 20170078744) in view of Parker et al. (US 20120198020).

With respect to claims 1, 10  and 18, VanBlon discloses a computer implemented method for managing streaming content of a device, the method comprising:
	under control of one or more processors configured with specific executable program instructions:
	identifying one or more characteristic of interest (COI) associated with a request to stream content from a content provider (VanBlon, see paragraphs [0005-0009, 0064] a method is provided that comprises determining a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between . The method manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to a display, while the viewer based data rate corresponds to a discernible resolution. Paragraphs [0030-0034]  The system 100 comprises a video control device 120 and a video display 124 having one or more display attributes including a display size parameter, the display having a resolution upper limit. The video control device 120 determines a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 includes one or more sensors 220 that is utilized to determine viewer characteristics of interest, such as measuring the viewing distance between a reference point (e.g., the display 124) and one or more viewers (generally denoted at 210). The viewers may include one or more individuals located within a viewing environment in which the display 124 is positioned. The individual viewers 214-218 are located various distances 224-232 from the display 124 or another reference point. As explained herein, the viewing distance is an example of one type of viewer characteristic of interest determined for one or more individual viewers 214-218. By way of example, potential viewers may be classified as “non-viewers” based on size, facial features or other distinguishing characteristics (for viewer selection criteria). For example, a child (as labeled at 214) or a pet (as noted at 215) may be identified as non-viewers and ignored in further determinations of characteristics of interest. In the example of FIG. 2, it may be determined that the individual viewer 218 is the controlling viewer, and as such 
             managing a COI-based data rate based on the user defined QoS policy (VanBlon, see paragraphs [0008-0009, 0011, 0030] Responsive to execution of the program instructions, the processor manages a viewer based data rate based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to the display. The viewer based data rate corresponds to a discernible resolution. The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. perform storing one or more display attributes for a display having a resolution upper limit, the one or more display attributes including a display size parameter, determining a viewer characteristic of interest (COI) utilizing one or more processors and a camera, the viewer COI indicative of a relation between a viewer and the display and managing a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes, the viewer based data rate representing a rate at which video content is conveyed to the display, the viewer based data rate corresponding to a discernible resolution); and
	communicating the COI-based data rate to the content provider (VanBlon, see paragraphs [0008-0010] the processor, sensor and local storage defined a video control device connected to the display, the video control device communicating with a content provider over a delivery network to manage the viewer based data rate. Paragraph [0047] the VOD guide program 561 directs the processor 504 to communicate with the content provider 112. The VOD guide program 561 allows the user to select and request various video content and display the video content on the display 124. When the processor 504 performs the disclosed methods, it stores intermediate data and video content in the memory or storage 506).
VanBlon yet fails to explicitly disclose obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user;
applying the user defined quality of service (QoS) policy to the one or more COI, the user defined QoS policy correlating candidate data rates to the one or more COI;
However, Parker discloses obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user ([0035, 0042 ] obtain information associated with communications by user devices 110 with which service provider network 160 is associated. AR server 220 may use the information, associated with the communications, to correlate types of communication for each of user devices 110. CO server 250 may perform content optimization operations on content being served to user devices 110. For example, CO server 250 may process content, destined for user device 110, to maximize throughput and/or avoid congestion while being transported over service provider network 160 and/or a RAN associated with service provider network 160. CO server 250 may, in another example, process the content to meet a level of QoS specified in a service level agreement (SLA) associated with a particular content provider 150 from which the content originates. CO server 250 may, in yet another example, convert the content to a format, based on a type of user device that enables the content to be received, processed, and/or rendered on user device 110 within a period of time that is less than a threshold. Paragraphs [0109-0110] further discloses obtained as a result of the RAN modeling to determine whether a condition (e.g., congestion, jitter, packet delay and/or loss, mis-ordered packets, etc.) exists in the RAN. The systems and/or methods may perform an operation that avoids and/or remedies a condition while ensuring that content, being transported to a user device, is sent in a manner that satisfies a minimum QoS. , to identify preferred content providers from which a user device obtains content, preferred user devices with which the user device communicates, and/or preferred content that the user device and/or the preferred user devices access, used, and/or obtain. The systems and/or methods may use information associated with the preferred content providers, preferred user devices, and/or preferred content to identify a COI associated with the user device. The systems and/or methods may use the information, associated with the COI, to assist content providers in targeting content to user devices and/or the preferred user devices);
 applying the user defined quality of service (QoS) policy to the one or more COI, the user defined QoS policy correlating candidate data rates to the one or more COI([0014, 0022-0023] in response to the notification, such as by transporting content to user device 110 in a manner that remedies, mitigates, or avoids the condition. CDS 140 may process content in order to ensure that the content is sent to user device 110 in a manner that satisfies a QoS threshold. CDS 140 may, for example, convert content into a format and/or protocol based on a type of user device 110. Also, CDS 140 may process the content by sending the content, to user device 110, at a bandwidth, data rate, and/or packet size that maximizes network throughput without inducing congestion, jitter, and/or other conditions. Paragraphs [0038-0042, 0106-0108] further discloses AR server 220 may identify a COI for user device 110. For example, AR server 220 may correlate AR information associated with user device 110 with AR information associated with preferred user devices 110 with which user device 110 communicates. For example, AR server 220 may correlate user habits, preferred content, preferred content providers 150, etc., associated with user device 110, with user habits, preferred content, preferred content providers 150, etc. associated with preferred user devices 110 to generate information associated with a COI associated with user device 110. AR server 220 may send all or a portion of the information, associated with the COI, to content providers 150 (e.g., as a service for a fee) that permits content providers 150 to send content, to user device 110, in a manner that is tailored and/or customized to the user habits associated with user device 110.  .) 
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of VanBlon with teaching of Parker to provide the method for performing content distribution which involves sending content that is customized for user device to user device in a manner that satisfies a QoS based on policy that is user defined. Thus, the content that is customized for user device is sent to user device through service provider network, so that the customized format enables user device to receive, process, and render the content in a reduce period of time , where the combination of elements according to known methods would yield a predictable result (Parker, see paragraph [0065]).  

With respect to claims 2 and 11, VanBlon-Parker discloses the method, wherein the one or more COI include one or more of types of content, genre of content, types of viewers, and types of devices associated with the request to stream content (Parker, see paragraphs [0013, 0015, 0024, 0034, 0079, 0086] a type of content (e.g., movies, video, music, audio, games, documents, images, etc.), a genre associated with the content (e.g., sports, science fiction, news, etc.), etc. Based on the information associated with the content, AR server 220 may generate a report that identifies a preferred content provider (e.g., top one, top five, top 10, etc.), a preferred type of content, a preferred genre of content, etc. for user device 110. FIG. 9, and paragraphs [0108-0110] further discloses process 900 may include performing a content optimization operation on the received content (block 950) and sending the optimized content to user device 110 (block 955). For example, CDS 140 may perform an optimization operation on the content in a manner that enables the content to be efficiently transported to user device 110 (e.g., at a maximum data rate and/or bandwidth that does not cause congestion), at a QoS associated with an SLA, and/or that enables user device 110 to receive, process, and/or render the content within a period of time that is less than a threshold). Obtained as a result of the RAN modeling to determine whether a condition (e.g., congestion, jitter, packet delay and/or loss, mis-ordered packets, etc.) exists in the RAN. The systems and/or methods may perform an operation that avoids and/or remedies a condition while ensuring that content, being transported to a user device, is sent in a manner that satisfies a minimum QoS. , to identify preferred content providers from which a user device obtains content, preferred user devices with which the user device communicates, and/or preferred content to identify a COI associated with the user device. The systems and/or methods may use the information, associated with the COI, to assist content providers in targeting content to user devices and/or the preferred user devices).

With respect to claims 3 and 12, VanBlon-Parker discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer (VanBlon, see paragraphs [0007, 0031] the method changes the viewer based data rate from a first viewer based data rate to a second viewer based data rate based on a distance to the viewer changing from a first distance to a second distance. The first viewer based data rate corresponds to a higher discernible resolution than associated with the second viewer based data rate… The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance), 
	             the identifying one or more COI including identifying the first type of viewer, wherein the user defined QoS policy includes a first candidate data rate for the first type of viewer and a second candidate data rate for the second type of viewer that is less than determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance). 

With respect to claims 4  and 13, VanBlon-Parker discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer, the determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).
 
With respect to claims 5  and 14, VanBlon-Parker discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the first type of content, wherein the user defined QoS policy includes a first candidate data rate for the first type of content and a second candidate data rate for the second type of content that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the first candidate data rate(VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 6  and 15, VanBlon-Parker discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the second type of content, wherein the user defined QoS policy includes a first candidate data rate for the first type of content and a second candidate data rate for the second type of content that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the second candidate data rate (VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 7, 16  and 20, VanBlon-Sharif-Ahmadi discloses the method, wherein the COI-based data rate is less than the data rate upper limit for the device(VanBlon, see paragraphs [0006, 0010, 0030-0031] the sensor represents a camera that collects image frame data. Optionally, the display represents a television and the discernible resolution corresponds to a resolution at which the video content displayed on the television. The processor sets the discernible resolution to be less than the resolution upper limit of the display).

With respect to claims 8, 17  and 19, VanBlon-Sharif-Ahmadi discloses the method, wherein the COI-based data rate is a first COI-based data rate; and further comprising:
	              streaming content at the device at the first COI-based data rate (VanBlon, see FIG. 6 and paragraphs [0018, 0061, 0065] a process for managing video content streaming at a viewer based data rate. FIG. 6 illustrates a process for managing video content streaming at a viewer based data rate. Optionally, at 602, video content attributes may also be identified. For example, video content attributes may identify information regarding the nature of the video content that may be used in connection with determining the discernible resolution and viewer based data rate. For example, children's cartoons may be designated to have a low priority, in the event that bandwidth usage becomes a concern. For example, when multiple resources compete for bandwidth, a low priority attribute may be utilized to further reduce the resolution (and thus the data rate) to be used when streaming children's cartoons or other low priority content);
	              determining a network utilization associated with the network (VanBlon, see paragraph [0008] the method further comprises designating the viewer from a group of viewers who are located proximate to a reference point. The viewer being designated represents the closest viewer to the reference point from the group of viewers. Optionally, the method further comprises identifying non-viewers located proximate to the reference point based on viewer selection criteria. Optionally, the method further comprises streaming the video content over a network, determining a network utilization associated with the network. Paragraph [0032, 0086] further discloses the video control device 120 streams the video content over a network, determines a network utilization associated with the network);
              performing the applying and managing in further response to the network utilization exceeding a threshold (VanBlon, see paragraph [0008] performing the managing in response to the network utilization exceeding a threshold. The determining operation includes tracking movement of the viewer relative to a reference point and determining a gaze state of the viewer indicating whether the viewer is looking at the video content presented on a display.  Paragraphs [0032, 0086] further discloses The viewer based data rate may be utilized when the network utilization exceeds the threshold. For example, a viewer based data rate may be determined (e.g. continuously, at start up or at the beginning of a program), but not utilized unless or until the network utilization exceeds the threshold).

With respect to claim 9, VanBlon-Sharif-Ahmadi discloses the method, wherein managing includes selecting a second COI-based data rate that is less than the first COI-based data rate (VanBlon, see paragraphs [0030-0033, 0039] the video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display.  The visibility range 332, the resolution offered by most displays (e.g. televisions) appeared to be equivalent, such that the viewer is unable to discern a difference in the resolution of a display exhibiting a resolution of 480 p, as compared to better resolutions, such as 720 p, 1080 p, or 2160 p. As a further example, with respect to particular exemplary data points, as noted at mark 334, when a user is located 20 feet away from a 40 inch television, the user is unable to distinguish a difference between the various noted resolutions. Paragraph [0067] further discloses the operations of FIG. 6 may determine and manage change in the viewer based data rate from a first viewer based data rate to a second viewer based data rate when a distance between the viewer and the reference point changes from a first distance to a second distance. With reference to the resolution map 310 of FIG. 3, for a 60 inch television, it may be assumed that the user is initially positioned 5 feet from the display (mark 342) which corresponds to a higher discernible resolution (e.g. 2160 p). When the user moves further away from the TV (e.g. to the mark 340, corresponding to 10 feet away) the process changes the viewer based data rate from the first viewer based data rate (associated with the higher discernible resolution of 2160 p) to a second lower viewer based data rate (associated with a lower discernible resolution of 1080 p). As a further example, by repeating the operations at 604-612, the data rate may be reduced with a viewer leaves a room or scene in front of the display).


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




03/27/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457

 /HEE SOO KIM/ Primary Examiner, Art Unit 2457